STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF      LOUISIANA                                              NO.   2022    KW   0025


VERSUS


CORNEILOUS              A.    WHEELER                                     FEBRUARY      14,   2022




In    Re:            Corneilous         A.    Wheeler,    applying for supervisory writs,
                     16th      Judicial       District    Court,  Parish of St. Mary, No.
                     08- 177417.




BEFORE:             MCCLENDON,          WELCH,    AND    THERIOT,   JJ.


           WRIT     DENIED.


                                                        PMc
                                                        JEW

                                                        MRT




     URT    OF APPEAL,              FIRST    CIRCUIT




           DE   U   Y        L RK bF COURT
                    FOR       THE   COURT